                  Case 18-07721                   Doc 66-3           Filed 08/16/19 Entered 08/16/19 10:16:53                                                Desc Exhibit
                                                                     Payment History Page 1 of 1
                                                                                                                      PAYMENT CHANGES
                                                                                             DATE            P&I             Escrow            TOTAL
                                                                                           04/01/18        $710.00           $813.48          $1,523.48
                                                                                           01/01/19        $710.00           $776.62          $1,486.62


                            18-07721
Loan#                     Redacted
Borrower:                    MOSS
Date Filed:                3/16/2018
First Post Petition
Due Date:                   4/1/2018
POC covers:           4/1/2017-3/1/2018
         Date            Amount Recvd     Post Petition Due Date   Contractual Due Date   Amount Due    Over/Shortage     Suspense Credit   Suspense Debit    Susp Balance     POC Arrears Credit
Beginning Balances                                                                                                $0.00                                                $0.00
            4/11/2018      $1,523.48              4/1/18                 4/1/17             $1,523.48             $0.00                                                $0.00
             9/5/2018                            TT PMT                                                           $0.00                                                $0.00              $159.00
          10/18/2018                             TT PMT                                                           $0.00                                                $0.00             $1,157.11
            11/7/2018                            TT PMT                                                           $0.00                                                $0.00             $1,220.74
          12/31/2018                             TT PMT                                                           $0.00                                                $0.00              $663.85
             3/6/2019                            TT PMT                                                           $0.00                                                $0.00              $663.84
             4/2/2019                            TT PMT                                                           $0.00                                                $0.00             $1,403.11
             5/9/2019                            TT PMT                                                           $0.00                                                $0.00             $1,117.81
             6/4/2019                            TT PMT                                                           $0.00                                                $0.00             $1,235.73
                  DUE                             5/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                             6/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                             7/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                             8/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                             9/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                            10/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                            11/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                            12/1/18                                    $1,523.48        -$1,523.48                                                $0.00
                  DUE                             1/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             2/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             3/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             4/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             5/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             6/1/19                                    $1,486.62        -$1,486.62                                                $0.00
                  DUE                             7/1/19                                    $1,486.62        -$1,486.62                                                $0.00
